EXHIBIT 10.59

AGREEMENT TO AMEND

THE PATENT LICENSE AGREEMENT

IN EFFECT BETWEEN THE PARTIES

Hollis-Eden Pharmaceuticals, Inc., a corporation organized and operating under
the laws of Delaware (“Hollis-Eden”), with its principal place of business at
4435 Eastgate Mall, Suite 400, San Diego, CA 92121, and Roger M. Loria, Ph.D.
(“Licensor”), a resident of 3219 Brook Rd., Richmond, VA 23227 (together the
“Parties”), agree as follows:

WHEREAS, the Parties are parties to two agreements relating to the
commercialization of intellectual property invented by Licensor, including
specifically a Patent License Agreement, dated December 1, 1999 (“License
Agreement”), and a Consulting Agreement, dated December 1, 1999 (“Consulting
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings provided in the License Agreement;

WHEREAS, the Parties desire and intend to revise the structure of their mutual
obligations to better reflect their intended future working relationship;

WHEREAS, the Parties wish to enable a broad patenting strategy in which, to the
extent permitted by the technology and applicable law, additional compounds
owned by or licensed to Hollis-Eden would be included in the patents and patent
applications filed with respect to Improvements under the License Agreement;

WHEREAS, the Parties [ * ], that addressed [ * ] as of such date [ * ] relating
to the License Agreement. [ * ] between the Parties [ * ] the License Agreement
[ * ]

WHEREAS, the Parties [ * ] to that [ * ] into concurrently [ * ]

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree to amend and hereby do amend
the License Agreement, effective as of December 12, 2006, as follows:

 

  A. Section 2.8 shall be restated in its entirety as follows:

2.8 “Licensed Product” means a pharmaceutical product that is comprised of or
contains a Loria Compound.

 

  B. New Sections 2.13 through 2.21 shall be added as follows:

2.13 “Loria Compound” shall mean [ * ] and any other compound that is claimed,
or a use of which is claimed, by any Licensed Patent under Section 2.6 as of the
date of the License Agreement.

2.14 [ * ] shall mean [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.15 “Hollis-Eden Compound” shall mean, at the time of determination, a compound
that is disclosed or claimed, or a use of which is disclosed or claimed, by any
existing patent or patent application owned by or licensed to Hollis-Eden;
provided, however, that the term “Hollis-Eden Compound” shall not be deemed to
include any Loria Compound for purposes of this Agreement.

2.16 “Hollis-Eden Improvement” shall mean any Improvement conceived and/or
reduced to practice in accordance with U.S. patent law during the term of this
Agreement (a) solely by one or more Hollis-Eden employee(s) or consultant(s)
(other than Licensor), each of whom is obligated to assign his/her interest in
the Improvement to Hollis-Eden, excluding Joint Improvements and Loria
Improvements, or (b) jointly by any of the persons or parties specified in
clause (a) above and any one or more other persons who are not Licensor and/or
any persons working under Licensor’s direction obligated to assign their
interests in Improvements to Licensor.

2.17 “Joint Improvement” shall mean any Improvement conceived and/or reduced to
practice in accordance with U.S. patent law during the term of this Agreement
jointly by (i) Licensor and/or any persons working under Licensor’s direction,
including but not limited to students, technicians, post-doctoral scientists,
visiting scientists, Immunitas, Inc. employees and Immunitas, Inc.
subcontractors, so long as they have a duty to assign their rights in the
Improvement to Licensor, and (ii) at least one Hollis-Eden employee or
consultant (other than Licensor) obligated to assign his/her interest in the
Improvement to Hollis-Eden.

2.18 “Joint Improvement Patents” shall mean patents and patent applications
disclosing and claiming any Joint Improvement.

2.19 “Loria Improvement” shall mean any Improvement, excluding Joint
Improvements, conceived and/or reduced to practice in accordance with U.S.
patent law during the term of this Agreement solely by Licensor and/or any
persons working under Licensor’s direction, including but not limited to
students, technicians, post-doctoral scientists, visiting scientists, Immunitas,
Inc. employees and Immunitas, Inc. subcontractors, so long as they have a duty
to assign their rights in the Improvement to Licensor.

2.20 “Loria Improvement Patents” shall mean patents and patent applications
disclosing and claiming any Loria Improvement. Loria Improvement Patents shall
be deemed to include, but not be limited to, the Existing Improvement Patents
and the [ * ] Patent.

2.21 “Existing Improvement Patents” shall mean, collectively, PCT application
number [ * ] and all national applications based thereon, U.S. Patent
application serial number [ * ] (claiming priority from U.S. Provisional
application serial number [ * ]), and PCT application number [ * ] and all
national applications based thereon, including all divisions, continuations and
continuations-in-part of such applications, and all patents issued or issuing
from any of the foregoing.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.22 [ * ] Patent” shall mean U.S. Patent application serial number [ * ],
including all divisions, continuations and continuations-in-part of such
application, and all patents issued or issuing from any of the foregoing.

 

  C. The following language shall be added to the end of Section 3:

“Notwithstanding the foregoing and subject to the right of first offer/refusal
set forth in subsection 4.6(f) below, the Grant shall not include any rights
under the Existing Improvement Patents, and Licensor retains all rights in and
to the Existing Improvement Patents.

Licensor hereby grants to Hollis-Eden an exclusive (even as to Licensor),
royalty-free, worldwide, irrevocable, perpetual license under Loria Improvement
Patents and Joint Improvement Patents for the following limited purpose and
field of use (and for no other purpose or field of use): to discover, develop,
make, use, have made, sell, have sold, offer for sale and import Hollis-Eden
Compounds, to the extent any such Hollis-Eden Compound is covered by a Valid
Claim within any Loria Improvement Patent or Joint Improvement Patent; provided,
however, that in the event Licensor terminates this Agreement pursuant to
Section 5.1, or Hollis-Eden terminates this Agreement in its entirety pursuant
to Section 5.2, or Hollis-Eden’s severance of one or more groups of Licensed
Patents from this Agreement pursuant to Section 5.2 results in annual license
fees next payable to Licensor pursuant to Section 4.2 becoming less than $[ * ],
then in any of such events the foregoing license grant will not be royalty-free
with respect to sales of [ * ] that: (1) but for the foregoing license grant
would infringe a Valid Claim of an issued Loria Improvement Patent, or (2) but
for the foregoing license grant would infringe a Valid Claim of a patent
application or issued patent (other than a Loria Improvement Patent) filed by
Hollis-Eden after receipt by Hollis-Eden of an Invention Description Form from
Licensor if (a) the invention claimed in such Valid Claim is clearly disclosed
in such Invention Description Form, and (b) Licensor is an inventor of such
invention according to U.S. patent law, but will be royalty-bearing at the
royalty rate of [ * ]% in accordance with and subject to Sections 4.2, 4.3, 4.4,
4.5 and 9.1, and the rights and obligations of the parties under such Sections
of this Agreement shall apply to royalties at such rate on such sales of [ * ]
and shall survive until three years after the last such royalties become due to
Licensor. The foregoing sentence shall survive any termination or expiration of
this Agreement.”

 

  D. The following subsection heading shall be inserted before the first
sentence of Section 4.6:

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“(a) Licensed Patents.”

 

  E. The following subsections shall be added to the end of Section 4.6:

“(b) Loria Improvement Patents and Joint Improvement Patents. Subject to
Licensor’s right to file Loria Improvement Patents as set forth in this
Agreement, Hollis-Eden shall have the sole and exclusive right, but not the
obligation, to draft, file, prosecute, reissue, reexamine and maintain all Loria
Improvement Patents and Joint Improvement Patents at the U.S. Patent and
Trademark Office or in any foreign patent office including, without limitation,
the European Patent Office (each, an “Office”), including provoking or defending
an interference involving a Loria Improvement Patent or a Joint Improvement
Patent. The filing of any document in any Office with respect to a Loria
Improvement Patent or Joint Improvement Patent shall be governed by the
provisions of this subsection 4.6(b) and subsections 4.6(c)-4.6(j) below. All
documents required to be provided to Licensor under the provisions of this
subsection 4.6(b) or any of subsections 4.6(c)-4.6(j), also shall be provided to
Licensor’s designated Patent Attorney. Licensor shall provide to Hollis-Eden
relevant information in his possession related to any Loria Improvement or Joint
Improvement by delivering to Hollis-Eden a completed Invention Description Form,
which Form is attached hereto as Appendix A. After receiving the completed
Invention Description Form, Hollis-Eden shall notify Licensor within [ * ] if it
disputes Licensor’s inventorship claims with respect to such invention. Any such
notification of dispute by Hollis-Eden must be supported by relevant written
documentation. Failure to timely notify Licensor in writing of its dispute
forever bars Hollis-Eden from contesting Licensor’s inventorship claims set
forth in such Invention Description Form, absent actual fraud on the part of
Licensor, provided that the foregoing does not restrict Hollis-Eden’s ongoing
legal obligation to accurately disclose inventorship based on the U.S. patent
laws, as promulgated by the U.S. Patent and Trademark Office, or a court of
competent jurisdiction.

(c) Loria Improvement Patent Applications. With respect to any Loria
Improvement, (i) Hollis-Eden shall provide Licensor with a copy of and a
reasonable amount of time to review and comment upon the content of each Loria
Improvement Patent application to be filed with any Office, but in no event less
than twenty-five (25) business days prior to the filing of the application with
such Office; (ii) Licensor shall provide suggested changes to Hollis-Eden within
fifteen (15) business days after receipt of such application; (iii) Hollis-Eden
shall consider and discuss in good faith any changes suggested by Licensor and
make changes to the application as the Parties mutually agree are appropriate;
(iv) at least five (5) business days prior to the scheduled filing of such
application, Hollis-Eden shall deliver the application to Licensor for filing
with such Office; (v) Licensor shall not make any changes to such application
without Hollis-Eden’s prior written consent; (vi) Licensor shall file the final
version of the Loria Improvement

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Patent application with such Office on or prior to the scheduled filing date;
(vii) Licensor shall provide Hollis-Eden with a Power of Attorney for such
application; and (viii) Licensor shall provide to Hollis-Eden a complete copy of
any such application, as filed, within ten (10) business days of any such
filing. Licensor will have the sole right to file the final version of any
agreed upon patent filing with respect to any Loria Improvement.

(d) Joint Improvement Patent Applications. With respect to any Joint
Improvement, (i) Hollis-Eden shall provide Licensor with a copy of and a
reasonable amount of time to review and comment upon the content of each Joint
Improvement Patent application to be filed with any Office, but in no event less
than twenty-five (25) business days prior to filing of the application with such
Office; (ii) Licensor shall provide suggested changes to Hollis-Eden within
fifteen (15) business days after receipt of such application; (iii) Hollis-Eden
shall consider and discuss in good faith any changes suggested by Licensor and
make changes to the application as the Parties mutually agree are appropriate;
and (iv) Hollis-Eden shall provide to Licensor a complete copy of any such
application, as filed, within ten (10) business days of any such filing. No
change may be made with respect to such application without Licensor’s prior
review.

(e) Loria Improvement Patent and Joint Improvement Patent Filings other than
Applications. With respect to the filing in any Office of documents other than
an application in connection with the prosecution of any Loria Improvement
Patent or Joint Improvement Patent, (i) Hollis-Eden shall provide Licensor with
a copy of and a reasonable amount of time to review and comment upon the content
of each such document, but in no event less than ten (10) business days prior to
filing of the document with such Office; (ii) Hollis-Eden shall discuss any
changes suggested by Licensor and make changes to such document as the Parties
mutually agree are appropriate; and (iii) Hollis-Eden shall provide to Licensor
a complete copy of any such document, as filed, within ten (10) business days of
any such filing. No change may be made to such document without Licensor’s prior
review.

(f) Loria Improvement Patent and Joint Improvement Patent Costs. Unless
Hollis-Eden declines to file or continue support for any Loria Improvement
Patent or Joint Improvement Patent pursuant to the following sentence,
Hollis-Eden shall be responsible for all costs, fees and expenses incurred in
connection with the drafting, filing, prosecution, reissuance, reexamination,
and maintenance of the Loria Improvement Patents and the Joint Improvement
Patents, including the reasonable cost of any review conducted by Licensor and
any reasonable attorney’s fees incurred by Licensor in connection with any such
review. Hollis-Eden agrees (i) to notify Licensor in writing, within [ * ] of
receiving a request by Licensor to file a patent application directed to a Loria
Improvement or Joint Improvement (which request shall be accompanied by the
related Invention Description

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Form as required by subsection 4.6(b) above), when it does not intend to file
such patent application directed to the Loria Improvement or Joint Improvement
in a requested jurisdiction, and (ii) to notify Licensor in writing at least [ *
] prior to any loss of rights when it does not intend to support the continued
prosecution, reissuance, reexamination, maintenance of or continued proceedings
in an interference regarding any Loria Improvement Patent or Joint Improvement
Patent in any jurisdiction. Each notice delivered by Hollis-Eden pursuant to
clause (i) or clause (ii) of the preceding sentence (each, a “Patent Notice”)
shall be in the form of Exhibit A hereto (properly completed to identify the
invention or patent application to which it relates, and the action with regard
thereto that Hollis-Eden does not intend to take or support) and shall cause
Hollis-Eden to lose its License Rights (as defined below) with respect to the
applicable Loria Improvement Patent or Joint Improvement Patent (and the
corresponding Loria Improvement or Joint Improvement) in the applicable
jurisdiction, subject, however, to a one-time right to reclaim as well as a
right of first offer/refusal with regard to such License Rights as set forth in
the following provisions of this subsection 4.6(f). Licensor may but will not be
obligated to draft, file, prosecute or maintain the Loria Improvement Patent or
Joint Improvement Patent with respect to which any Patent Notice is given, or
continue actions in reexamination or interference proceedings as to which
Hollis-Eden has withdrawn its support, as applicable. If Hollis-Eden gives a
Patent Notice with respect to a particular Loria Improvement Patent or Joint
Improvement Patent but within [ * ] after the effective date of such Patent
Notice gives Licensor written notice (each, a “Reclamation Notice”) in the form
attached hereto as Exhibit B (appropriately completed) that Hollis-Eden wants to
reclaim its License Rights with respect thereto, then, with Licensor’s consent,
Hollis-Eden’s License Rights with respect thereto shall be reinstated (and upon
request Licensor shall confirm such reinstatement in writing), subject to full
reimbursement of all Patent Expenses (as defined below) incurred by Licensor
with respect thereto up until the time of such reinstatement, and thereafter
direct payment by Hollis-Eden of all Patent Expenses with respect thereto. Any
reimbursement of Patent Expenses required by this subsection 4.6(f) shall be
paid by Hollis-Eden within [ * ] after Licensor’s written request therefor and
furnishing of written documentation of such Patent Expenses. If Hollis-Eden
fails to pay any such reimbursement within the required time, Hollis-Eden’s
Reclamation Notice with respect to the Loria Improvement Patent or Joint
Improvement Patent to which such Reclamation Notice related shall be null and
void ab initio, and Hollis-Eden shall continue to have no License Rights with
respect to such Loria Improvement Patent or Joint Improvement Patent (and the
corresponding Loria Improvement or Joint Improvement).

In addition to its rights to reclaim License Rights under the preceding
provisions of this subsection 4.6(f), Hollis-Eden will also have a right of
first offer/refusal with respect to any Loria Improvement Patent or Joint
Improvement Patent for which a Patent Notice (but not a Reclamation

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Notice) has been given, as follows: If during the [ * ] period following the
effective date of any Patent Notice, Licensor receives a written offer (a “Bona
Fide Offer”) from an unaffiliated third party to acquire or license the Loria
Improvement Patent or Joint Improvement Patent that was the subject of such
Patent Notice, and Licensor desires to accept such offer, Licensor will give
Hollis-Eden written notice (each, an “Offer Notice”) in the form of Exhibit C
hereto (i) stating Licensor’s intent to accept such Bona Fide Offer,
(ii) providing Hollis-Eden with a copy of the Bona Fide Offer or a detailed
written summary of all of its financial and other material terms (in each case
with the offeror’s identity withheld). With each Offer Notice, Licensor (subject
to reasonable and appropriate agreements restricting use and disclosure thereof)
shall provide to Hollis-Eden any written or tangible data, results, materials or
information relating to such Loria Improvement Patent or Joint Improvement
Patent as Licensor provided to the third party making the Bona Fide Offer
(“Offer Data”). Within the later of (i) the [ * ] period following the effective
date of the Offer Notice and (ii) the [ * ] period following the receipt of the
Offer Data (if applicable), Hollis-Eden will have the right to deliver to
Licensor an Exercise Notice (defined below) regarding its intent to purchase or
license such Loria Improvement Patent or Joint Improvement Patent on the same
terms as the Bona Fide Offer, as disclosed by Licensor to Hollis-Eden. Nothing
in this subsection 4.6(f) shall require or be construed as requiring Licensor to
disclose to Hollis-Eden the identity of (or information that might allow
Hollis-Eden to realize the identity of) any party offering to acquire or license
any Loria Improvement Patent or Joint Improvement Patent.

Each Offer Notice shall be in the form of Exhibit C hereto (appropriately
completed), and any exercise of its right of refusal by Hollis-Eden shall be in
a writing (each, an “Exercise Notice”) in the form of Exhibit D hereto
(appropriately completed). If Hollis-Eden fails to deliver its Exercise Notice
to Licensor within the later of (i) [ * ] after the effective date of any Offer
Notice and (ii) [ * ] following the receipt of the Offer Data (if applicable),
or after delivering its Exercise Notice in any case fails to consummate its
purchase or license of the Loria Improvement Patent or Joint Improvement Patent
involved within [ * ] after the effective date of the Exercise Notice and
otherwise on the terms set forth in the applicable Offer Notice, Licensor will
have the absolute right, free and clear of any rights or claims of Hollis-Eden,
to transfer or license such Loria Improvement Patent or Joint Improvement Patent
on the terms described in the Offer Notice. It is agreed and understood that
(i) if there is any material change in the terms of the transaction from the
terms in the previously delivered Offer Notice or (ii) if Licensor receives a
Bona Fide Offer from a different third party, even if the terms are the same as
those described in the previously delivered Offer Notice, the right of first
offer/refusal provided to Hollis-Eden hereunder shall remain in full force and
effect, and Licensor will be required to deliver to Hollis-Eden another Offer
Notice with respect to the new terms or the new Bona Fide Offer, as applicable,
in accordance with this subsection 4.6(f).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Hollis-Eden’s right to opt out of filing or continuing to support any Loria
Improvement Patent or Joint Improvement Patent by giving a Patent Notice with
respect thereto will be effective and exercisable only once with respect to any
such Patent. Hollis-Eden’s right to have its license rights reinstated with
respect to any Loria Improvement Patent or Joint Improvement Patent for which a
Patent Notice is given, by giving Licensor a Reclamation Notice with respect
thereto, will be effective and exercisable only once for each such Patent, and
only during the [ * ] following the effective date of the applicable Patent
Notice. Hollis-Eden’s right of first offer/refusal with respect to any Loria
Improvement or Joint Improvement Patent for which a Patent Notice is given will
be effective and exercisable only with respect to Bona Fide Offers to acquire or
license such Loria Improvement Patent or Joint Improvement Patent that are
received in writing by Licensor during the [ * ] period following the effective
date of such Patent Notice. Time is of the essence with regard to Hollis-Eden’s
right to give any Patent Notice, Reclamation Notice or Exercise Notice under
this subsection 4.6(f).

For purposes of this subsection 4.6(f), “License Rights” shall mean all rights
under the license grant set forth in Section 3 with respect to a Loria
Improvement and related Loria Improvement Patent or Joint Improvement and
related Joint Improvement Patent, as the case may be, in a particular country or
countries. For purpose of this subsection 4.6(f), “Patent Expenses” shall mean
all reasonable expenses (including but not limited to attorneys’ fees) incurred
by Licensor or Hollis-Eden for drafting, filing, prosecuting and maintaining a
particular Loria Improvement Patent or Joint Improvement Patent or in
reexamination or interference proceedings with respect to a particular Loria
Improvement Patent or Joint Improvement Patent, as shown by written
documentation.

Hollis-Eden will have the same rights to reclaim License Rights under the
Existing Improvement Patents, and the same right of first offer/refusal with
respect to the Existing Improvement Patents, as it has with respect to Loria
Improvement Patents and Joint Improvement Patents under this subsection 4.6(f),
except that (i) its reclamation right with respect to them must be exercised, if
at all, for all of the Existing Improvement Patents as a group and not
separately; (ii) the [ * ] period during which Hollis-Eden has such right of
reclamation shall begin on [ * ] and end on [ * ]; and (iii) Hollis-Eden’s right
of first offer/refusal with respect to the Existing Improvement Patents shall be
in effect only for the two-year period beginning on [ * ] and ending on [ * ],
after which date Hollis-Eden shall have no further rights whatsoever with regard
to the Existing Improvement Patents.

(g) {This subsection intentionally left blank}

(h) Cooperation. Each Party will cooperate in good faith as reasonably needed
and at the expense of the responsible party with the drafting, filing,
prosecution and maintenance of Loria Improvement Patents and Joint Improvement
Patents in accordance with this Section 4.6.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(i) Joint Improvement Patents Post-Termination of Agreement. The terms of
subsections (a) - (h) of this Section 4.6 shall survive any termination or
expiration of this Agreement to the extent, and only to the extent, that such
terms relate to Joint Improvements or Joint Improvement Patents.

(j) Certain Loria Improvement Patents Post-Termination of Agreement. The terms
of this subsection 4.6(j) shall apply subsequent but not prior to the
termination or expiration of this Agreement, with respect to any Loria
Improvement Patent that discloses or claims any Hollis-Eden Compound therein (a
“HE Compound Patent”). Subject to the provisions of this subsection 4.6(j)
(including without limitation Licensor’s right to decline to file, prosecute or
maintain any patent application or patent included in the HE Compound Patents),
Licensor agrees to continue prosecution and maintenance of the HE Compound
Patents at Licensor’s expense. To this end, Licensor shall permit Hollis-Eden,
at Hollis-Eden’s expense, to have access to (and upon request copies of) any
files related to any HE Compound Patents at any Office. Such access (or copies
if requested) shall be granted to one or more attorneys selected by Hollis-Eden;
provided, however, Licensor shall have the right to hire counsel of his own
choice to prosecute and maintain the HE Compound Patents. Licensor shall
instruct his counsel to cooperate and consult with Hollis-Eden’s patent counsel
with regard to responding to office actions or taking any other discretionary
actions related to the HE Compound Patents. Nothing herein shall be construed to
give Hollis-Eden veto authority over Licensor’s patent prosecution decisions but
such decisions shall be made in a lawful and commercially reasonable manner.
Subject to a right to decline to do so pursuant to the following sentence,
Licensor agrees to file, prosecute or maintain any patent application or patent
included in the HE Compound Patents in any country requested by Hollis-Eden. In
the event Licensor declines to pursue, or does not, within [ * ] following
written request from Hollis-Eden, take any reasonably requested action with
respect to, the filing, prosecution or maintenance of any patent applications or
patents included in the HE Compound Patents in any given country, Hollis-Eden
may, at its own expense, continue to prosecute or maintain such application or
patent in such country. Licensor agrees to notify Hollis-Eden in writing at
least [ * ] prior to any loss of rights when Licensor does not intend to support
the continued prosecution, reissuance, reexamination, maintenance of or
continued proceedings in an interference regarding any HE Compound Patent. Upon
receiving such notice Hollis-Eden may file, prosecute or maintain such HE
Compound Patent at its own expense. If Hollis-Eden then files, prosecutes or
maintains such HE Compound Patent pursuant to this subsection 4.6(j),
Hollis-Eden grants to Licensor the same rights and privileges that Licensor
grants to Hollis-Eden pursuant to this subsection 4.6(j). Each Party will
cooperate in good faith as reasonably needed and at the expense of the
responsible party with the filing, prosecution and maintenance of HE Compound
Patents in accordance with this subsection 4.6(j).”

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  F. Section 4.7 shall be restated in its entirety as follows:

“4.7 Ownership of Inventions and Improvements. Licensor shall continue to own
the Licensed Patents. Licensor shall own Loria Improvements and Loria
Improvement Patents (including but not limited to HE Compound Patents).
Hollis-Eden shall own Hollis-Eden Improvements and Hollis-Eden Improvement
Patents. Joint Improvements and Joint Improvement Patents shall be owned jointly
by Licensor and Hollis-Eden. Loria Improvements and Joint Improvements arising
during the term of this Agreement will be placed into one of the Patent Groups
(A, B, C or D) under Section 2.6, solely for purposes of Sections 4.1, 4.2, 4.3
and 4.4, and not for purposes of Section 2.13, based on the similarity in
chemical structure and function of the Loria Improvement or Joint Improvement to
the compounds already within the Groups, as mutually agreed to in writing by the
Parties. Accordingly, it is agreed and understood that the [ * ] Patent shall be
designated “Group A” solely for purposes described above.

 

  G. Section 5.1 shall be restated in its entirety as follows:

“5.1 Licensor shall have the right to terminate this Agreement in the event that
Hollis-Eden materially breaches any of its obligations under this Agreement and
fails to cure such breach within the following time-frame: (A) If said breach
relates to non-payment of licensing fees or royalties to Licensor, the cure time
shall be [ * ]; and (B) if said breach relates to any other claimed breach
unrelated to failure to pay licensing fees or royalties then Hollis-Eden shall
have [ * ] to cure said breach, unless such breach cannot reasonably be cured
within [ * ] and Hollis-Eden commences the cure of said breach within such [ * ]
period and in good faith diligently pursues and completes said cure, but in no
event shall such breach remain for more than [ * ]. If Hollis-Eden fails to cure
any material breach within the relevant time, then, subject to Licensor’s
compliance with the procedures described in Section 9.5, Licensor shall have the
right to terminate this Agreement, in which event Hollis-Eden shall have no
further rights whatsoever in, or related to, any Licensed Patents or, except as
provided in subsection 4.6(j), any Loria Improvement Patents, but shall
nevertheless be liable for and pay to Licensor all amounts then due under this
Agreement. If Licensor elects to terminate this Agreement under this
Section 5.1, then Hollis-Eden shall have the right to complete all contracts for
the sale of Licensed Products or Licensed Processes that Hollis-Eden is
obligated to sell as of the termination date, on which Net Sales Hollis-Eden
shall owe and pay Licensor those royalties set out in Section 4.2 above. The
Parties agree that, notwithstanding anything to the contrary contained in this
Agreement, for purposes of this Section 5.1,

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

a breach of this Agreement by Hollis-Eden shall not be deemed material if the
breach is not related to (i) the payment of licensing fees or royalties to
Licensor, or (ii) the prosecution or maintenance of Licensed Patents or patents
relating to Improvements under Section 4.6.”

 

  H. Section 7 shall be restated in its entirety as follows:

“7. Third Party Infringement. Licensor shall promptly report to Hollis-Eden
information that Licensor has regarding any known or suspected infringement by
any third party of any claim in the Licensed Patents, Joint Improvement Patents
and Loria Improvement Patents (collectively, the “Patents”). Licensor will
promptly provide all information and evidence available to support the known or
suspected infringement. Hollis-Eden has, in its sole discretion, the exclusive
right to initiate and prosecute any suit for infringement of the Patents or
other appropriate suit in its own name and on its own behalf anywhere worldwide
against such a third party, at Hollis-Eden’s expense. In lieu of filing a
lawsuit for any known or suspected infringement, Hollis-Eden may elect to
negotiate with the known or suspected infringer for a settlement. Hollis-Eden
will keep Licensor apprised of the progress of any such suit or negotiation.
Hollis-Eden will not settle any such suit or negotiation without Licensor’s
written consent, which shall not be unreasonably withheld; provided, however,
that if such settlement would consist solely of the grant by Hollis-Eden to such
third party of a sublicense under Hollis-Eden’s rights in the Patents as
permitted by this Agreement, then Licensor’s prior written consent shall not be
required. If Hollis-Eden elects not to initiate or maintain a lawsuit or
settlement negotiation, Hollis-Eden will promptly notify Licensor of its
decision, and Licensor may then elect to initiate or prosecute the suit at
Licensor’s expense. Licensor will not settle any such suit or negotiation
without Hollis-Eden’s written consent, which shall not be unreasonably withheld.
Each Party will cooperate in good faith as reasonably needed with the initiation
or prosecution of any suit or negotiation. The amount of any proceeds or damages
recovered from such a suit or negotiation exceeding the Parties’ expenses, shall
be allocated to the Parties in proportion to their economic interest after
payment of expenses. The terms of this Section shall survive any termination or
expiration of this Agreement to the extent, and only to the extent, that such
terms relate to (i) any HE Compound Patent and the third party infringement in
question relates to any Hollis-Eden Compound therein, or (ii) Joint Improvement
Patents.” Subject to the foregoing sentence, the terms of this Section 7 shall
cease to apply to any Licensed Patents and Loria Improvement Patents in any of
the Patent Groups designated in Section 2.6 at the time any such Patent Group is
severed from this Agreement pursuant to Section 5.2.

 

  I. The following language shall be added at the end of Section 8.1:

In extension and not limitation of the foregoing provisions, but subject to
Sections 8.2 and 8.4, it is expressly understood and agreed that all

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

information disclosed or provided by Licensor to Hollis-Eden in any invention
disclosure or otherwise relating to any Improvement or potential Improvement,
Existing Improvement Patent, Know-How, Licensed Patent, Licensed Product or
Licensed Process, shall be Confidential Information for purposes of this
Section, shall be used by Hollis-Eden only for the mutual benefit of Hollis-Eden
and Licensor under this Agreement, and shall not be used by Hollis-Eden for
enhancement or furtherance of any technology for which Licensor is not entitled
to royalties during the term of this Agreement, or for pursuit of patent or
other protection for any such technology, or for any other purpose whatsoever.

 

  J. The following language shall be added to the end of Section 8.4(b):

On or with each publication in a scientific journal or in connection with a
scientific conference or other scientific presentation relating to Loria
Compounds, Licensed Products or uses or applications of any of them, and on or
with each press release or written report to stockholders mentioning any
Licensed Patents, Licensed Processes, Loria Compounds, Licensed Products,
Improvements or Know-How (collectively, the “Licensed Technology”), Hollis-Eden
shall acknowledge in writing that such Licensed Technology is licensed by
Licensor to Hollis-Eden.

 

  K. Section 9.5 shall be restated in its entirety as follows:

“9.5 Dispute Resolution. To ensure rapid and economical resolution of any
disputes which may arise under this Agreement, the Parties agree that they will
fully comply with the procedures described in this Section 9.5 before any legal
action is taken or any threat of legal action or notice of termination of this
Agreement is given. Licensor and the Chief Executive Officer of Hollis-Eden
shall attempt in good faith to resolve any and all disputes or controversies of
any nature whatsoever, arising from or regarding the interpretation,
performance, enforcement or breach of this Agreement, for at least thirty
(30) days following the date both of these individuals were aware of such
dispute.

In the event that no resolution results by the end of such thirty-day (30-day)
period, the Parties agree that any such dispute or controversy shall be resolved
by confidential, final and binding arbitration (rather than trial by jury or
court or resolution in some other forum) to the fullest extent permitted by law.
This Agreement shall be governed by, and construed under, the laws of the State
of California. Any arbitration proceeding pursuant to this Agreement shall be
conducted by the American Arbitration Association (“AAA”) in either San Diego,
California, or in the Commonwealth of Virginia (at the option of the party
initiating the proceeding), under the then existing AAA commercial arbitration
rules. The arbitrator shall be authorized to award compensatory damages, but
shall NOT be authorized (i) to award non-economic damages, such as for emotional
distress, pain and suffering or loss of consortium, (ii) to award

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

punitive damages, or (iii) to reform, modify or materially change this Agreement
or any other agreements contemplated hereunder; provided, however, that the
damage limitations described in parts (i) and (ii) of this sentence will not
apply if such damages are statutorily imposed. The arbitrator also shall be
authorized to grant any temporary, preliminary or permanent equitable remedy or
relief he or she deems just and equitable and within the scope of this
Agreement, including, without limitation, an injunction or order for specific
performance. Each party shall bear its own attorney’s fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the arbitrator; provided, however, the arbitrator shall be
authorized to determine whether a party is the prevailing party, and if so, to
award to that prevailing party reimbursement for its reasonable attorneys’ fees,
costs and disbursements (including, for example, expert witness fees and
expenses, photocopy charges, travel expenses, etc.), and/or the fees and costs
of the arbitrator. If for any reason all or part of this arbitration provision
is held to be invalid, illegal, or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other portion of this arbitration provision
or any other jurisdiction, but this provision will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable part
or parts of this provision had never been contained herein, consistent with the
general intent of the Parties insofar as possible.”

 

  L. A new Section 9.12 shall be added as follows:

“9.12 Survival. In the event of termination or expiration of this Agreement, all
rights of the parties to royalties or other payments accrued or accruing through
the date of termination or expiration, and the following provisions, shall
survive: Sections 2, 4.6(j), 4.7, 5.3, 8, 9.1, 9.4, 9.5, 9.7, 9.8, 9.9, 9.10 and
9.12, the last three sentences of Section 3 and the last sentence of Section 7,
as well as any other provision which by its terms specifically indicates that
such provision survives.”

M. In consideration for Licensor’s entry into this Amendment, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Hollis-Eden agrees to [ * ] a company [ * ], a [ * ] to [ * ],
which [ * ]. The [ * ] shall be equal to the [ * ] of [ * ] on the date
Hollis-Eden’s Board of Directors [ * ] (the “Board Approval”). Licensor shall
have [ * ] after the [ * ] to [ * ] same. As soon as possible after the Board
Approval, Hollis-Eden shall [ * ] confirming [ * ] in the form of Exhibit E to
this Amendment.

N. This Amendment and the wording contained herein have been arrived at by
mutual negotiations of the Parties, and no provision hereof shall be interpreted
or construed against one party in favor of the other party merely by reason of
draftsmanship. Each Party expressly warrants and represents that he/it has been
given the opportunity to consult with and has consulted with an attorney with
respect to the terms of this Amendment.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

O. Except as specifically amended by this Amendment, the terms and conditions of
the Agreement shall remain in full force and effect. The License Agreement, as
amended by this Amendment, together with the Release, contains the entire
agreement of the Parties with respect to the matters covered and supersedes any
and all prior agreements, understandings and arrangements, whether oral or
written, between the Parties relating to the subject matter hereof (including,
without limitation, the MOU). This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties hereunder set their hand and seal on the date
set forth below.

 

/s/ Richard B. Hollis       December 12, 2006 Hollis-Eden Pharmaceuticals, Inc.
      Date By:   Richard B. Hollis       Title:   Chairman and CEO      

 

/s/ Roger M. Loria       December 12, 2006 ROGER M. LORIA, Ph.D.       Date

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

APPENDIX A

INVENTION DESCRIPTION FORM

HOLLIS-EDEN PHARMACEUTICALS

INVENTION DESCRIPTION

1. Title of invention:                                      
                                        
                                        
                                                   

     

2. Date the invention was first thought of or conceived:
                                        
                                                     

3. Identity of written documents that contain supporting data, including
(1) notebook numbers and page numbers or (2) written reports (these can be
attached as appropriate):

 

                       

4. Names of other persons who are aware of the invention and dates (or
approximate dates) they were informed of the invention:

                       

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5. Date (or approximate date) and nature of any public or other non-confidential
disclosure of the invention or any part of the invention:

 

                 

6. Names of others who contributed to the discovery or conception of the
invention:

 

                 

7. Description of human therapeutic or veterinary applications for the
invention, including a description of disease conditions, pathogen types or
symptoms that can be treated and a description of particular subsets of patients
that may be particularly responsive to treatment (for example, patients who are
being treated with another conventional therapy, patients who are at an early or
late stage of a disease or patients who are susceptible to developing a disease
or condition):

 

                       

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

                                   

8. Description of new chemical or biological discoveries and any useful
properties, advantages or aspects of the discoveries, for example one or more of
(1) new chemical compounds or groups of compounds, including methods to make and
use them, (2) new chemical compositions or formulations, including methods to
make and use them and (3) new biological discoveries, including a description
biological molecules or mechanisms that may have therapeutic or other commercial
or research applications:

 

                             

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

                       

9. Description of any diagnostic, screening or other commercial applications for
the invention, for example new protocols or methods (live cell assays, cell-free
assays, gene or protein expression assays, protein activity assays, etc) to
identify biological properties or potential therapeutic activity of chemical
compounds or formulations:

 

                                         

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

           

10. Describe variations of the invention that could accomplish the same or
similar results, for example, alternative compounds, prodrugs, chemical analogs,
treatment protocols, assays, chemical synthesis methods or formulations:

 

                                         

11. Scientific publications or other public information, if any, that you are
aware of that is potentially related or that describes similar compounds,
compositions, therapeutic treatment methods, assay protocols or the like. This
list does not need to be exhaustive or based on a literature search. Citations
can be informal, e.g., titles of scientific papers are not needed:

 

     

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

                       

After you have completed this invention description form, please sign, date and
submit the signed original to the Hollis-Eden Pharmaceuticals. Please keep a
copy of the signed form for your records.

 

By:     

Printed name:     

Date:     

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PATENT NOTICE

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

PATENT NOTICE

Hollis-Eden Pharmaceuticals, Inc. (“Hollis-Eden”) hereby notifies Dr. Roger M.
Loria (“Dr. Loria”) of Hollis-Eden’s decision that it does not intend to (check
one):

 

¨ File a patent application directed to the Loria Improvement or Joint
Improvement invention entitled ___________________________________________,
which is more particularly described in the attached Invention Description form;
or

 

¨ Support the continued prosecution, reissuance, reexamination, maintenance of
or continued proceedings in an interference regarding the Loria Improvement
Patent or Joint Improvement Patent entitled
________________________________________ and comprising the attached patent or
patent application;

in the following jurisdiction(s):                                     
                                        
                                                                    

If the second box in the preceding sentence is checked, Hollis-Eden represents
and warrants that, in addition to a true and complete copy of the pertinent
patent or patent application, it has also attached to this Patent Notice copies
of all relevant documents and correspondence pertaining to the prosecution,
reissuance, reexamination, maintenance of or continued proceedings in an
interference for which Hollis-Eden has decided to discontinue its support.

This is a Patent Notice given pursuant to Section 4.6(f) of the Patent License
Agreement between Hollis-Eden and Dr. Loria, dated December 1, 1999, as amended
by an Agreement to Amend between them dated ________, 2006 (the “Agreement”),
and is subject to all applicable terms and provisions of such Agreement.
Capitalized terms used but not defined in this Patent Notice have the meanings
ascribed to them in such Agreement.

 

HOLLIS-EDEN PHARMACEUTICALS, INC. By:      Title:      Date     

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RECLAMATION NOTICE

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

RECLAMATION NOTICE

Hollis-Eden Pharmaceuticals, Inc. (“Hollis-Eden”) hereby notifies Dr. Roger M.
Loria (“Dr. Loria”) of Hollis-Eden’s decision to reclaim License Rights in
(check one):

 

¨ The Loria Improvement or Joint Improvement invention entitled
___________________________________________, which is more particularly
described in the attached Invention Description form; or

 

¨ The Loria Improvement Patent or Joint Improvement Patent entitled
________________________ ____________________ and comprising the attached patent
or patent application;

in the following jurisdiction(s):                                         
                                        
                                                                 

This is a Reclamation Notice given pursuant to Section 4.6(f) of the Patent
License Agreement between Hollis-Eden and Dr. Loria, dated December 1, 1999, as
amended by an Agreement to Amend between them dated ________, 2006 (the
“Agreement”), and is subject to all applicable terms and provisions of such
Agreement. Capitalized terms used but not defined in this Reclamation Notice
have the meanings ascribed to them in such Agreement.

 

HOLLIS-EDEN PHARMACEUTICALS, INC. By:      Title:      Date     

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OFFER NOTICE

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

OFFER NOTICE

Dr. Roger M. Loria (“Dr. Loria”) hereby notifies Hollis-Eden Pharmaceuticals,
Inc. (“Hollis-Eden”) that:

 

(a) Dr. Loria received a Bona Fide Offer from an unaffiliated third party to
acquire or license the Loria Improvement Patent or Joint Improvement Patent
entitled ___________________________________and comprising the attached patent
or patent application; and

 

(b) Dr. Loria intends to accept such Bona Fide Offer.

Dr. Loria represents and warrants that, in addition to a true and complete copy
of the pertinent patent or patent application, he has also attached to this
Offer Notice, in a sealed envelope, a copy of the Bona Fide Offer or a detailed
written summary of all of its financial and other material terms (in each case
with the offeror’s identity withheld), and copies of any written or tangible
data, results, materials or information relating to such Loria Improvement
Patent or Joint Improvement Patent as Dr. Loria provided to the third party
making the Bona Fide Offer. By its opening of such envelope Hollis-Eden will be
deemed to have agreed (i) that the documents and information it contains are
sensitive confidential and proprietary information of Dr. Loria; (ii) to use
such documents and information only to assess and determine whether Hollis-Eden
wants to exercise its right of first refusal under the Agreement defined below,
and for no other purpose whatsoever; (iii) to safeguard the confidentiality of
such documents and information and not disclose or permit the disclosure of same
to any third party or to any Hollis-Eden personnel who do not have a “need to
know” same for the permitted purpose; and (iv) upon Dr. Loria’s request, to
execute and deliver such further assurances and/or take such other actions (or
cause its personnel with access to such documents and information to do so) as
are reasonable and appropriate to safeguard such documents and information from
unauthorized use or disclosure.

This is an Offer Notice given pursuant to Section 4.6(f) of the Patent License
Agreement between Hollis-Eden and Dr. Loria, dated December 1, 1999, as amended
by an Agreement to Amend between them dated ________, 2006 (the “Agreement”),
and is subject to all applicable terms and provisions of such Agreement.
Capitalized terms used but not defined in this Offer Notice have the meanings
ascribed to them in such Agreement.

 

   Roger M. Loria Date     

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF EXERCISE NOTICE

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXERCISE NOTICE

Hollis-Eden Pharmaceuticals, Inc. (“Hollis-Eden”) hereby notifies Dr. Roger M.
Loria (“Dr. Loria”) of Hollis-Eden’s decision to exercise its right of refusal
under the Agreement defined below, with regard to the Bona Fide Offer which is
the subject of the attached Offer Notice previously delivered to Hollis-Eden by
Dr. Loria.

This is an Exercise Notice given pursuant to Section 4.6(f) of the Patent
License Agreement between Hollis-Eden and Dr. Loria, dated December 1, 1999, as
amended by an Agreement to Amend between them dated ________, 2006 (the
“Agreement”), and is subject to all applicable terms and provisions of such
Agreement. Capitalized terms used but not defined in this Exercise Notice have
the meanings ascribed to them in such Agreement.

 

HOLLIS-EDEN PHARMACEUTICALS, INC. By:      Title:      Date     

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT E

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.